                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DaJuan Benson,

                 Plaintiff,            Case No. 19-cv-10414
v.
                                       Judith E. Levy
Mark W. Nelson,                        United States District Judge

               Defendant.              Mag. Judge Mona K. Majzoub
_____________________________/

     OPINION AND ORDER DISMISSING THE COMPLAINT [1]

      Plaintiff DaJuan Benson, a pretrial detainee housed at the

Washtenaw County Jail in Ann Arbor, Michigan, recently filed a pro se

civil rights complaint under 42 U.S.C. § 1983. (Dkt. 1.) The defendant,

Mark W. Nelson, is a state district court magistrate in Ypsilanti,

Michigan. In his complaint, plaintiff alleges that, at a video arraignment

on January 26, 2019, Magistrate Nelson deprived him of his right to

represent himself and then silenced him by ceasing to talk about the

issue and ordering a court-appointed attorney to represent him. (Id. at

5–7.) Plaintiff alleges that this procedure violated his Fourteenth

Amendment right to due process of law (id. at 4, 7), and therefore asks

the Court to dismiss the criminal charges against him, suspend
Magistrate Nelson, and compel Magistrate Nelson to apologize to him.

(Id. at 8.)

      II. Legal Standard

      Under the Prison Litigation Reform Act of 1996, a federal district

court must screen and dismiss an indigent prisoner’s complaint if the

allegations are frivolous, malicious, fail to state a claim for which relief

can be granted, or seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; 42 U.S.C. §

1997e(c)(1); Flanory v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010). “A case is

frivolous if it lacks an arguable basis either in law or in fact.” Beach v.

Ohio, 79 F. App’x 754, 756 (6th Cir. 2003) (citing Neitzke v. Williams, 490

U.S. 319, 325 (1989)). “A complaint is subject to dismissal for failure to

state a claim if the allegations, taken as true, show the plaintiff is not

entitled to relief.” Jones v. Bock, 549 U.S. 199, 215 (2007).

      When deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6),

the Court must “construe the complaint in the light most favorable to the

plaintiff and accept all allegations as true.” Keys v. Humana, Inc., 684

F.3d 605, 608 (6th Cir. 2012). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state a claim
                                     2
to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plausible claim need not contain “detailed factual allegations,”

but it must contain more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

      A pro se complaint is entitled to a liberal construction and “must be

held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      III. Discussion

      Plaintiff brings multiple allegations against Magistrate Nelson in

this action. For the reasons stated below, none of his claims can go

forward.

      First, Magistrate Nelson is immune from suit. Although Judge

Nelson acts under color of state law when performing his official duties,

“judges enjoy absolute immunity from liability under 42 U.S.C. § 1983.”

Leech v. DeWeese, 689 F.3d 538, 542 (6th Cir. 2012) (citing Brookings v.

Clunk, 389 F.3d 614, 617 (6th Cir. 2004)). Absolute immunity means a

plaintiff cannot sue him for acts taken in his capacity as a judge. This
                                      3
immunity extends to state district court judges and magistrates

performing discretionary acts of a judicial nature. Krajicek v. Justin, 991

F. Supp. 875, 876 (E.D. Mich. 1998) (citing Pierson v. Ray, 386 U.S. 547,

553–54 (1967); King v. Myers, 973 F.2d 354, 356 (4th Cir. 1992); Hill v.

City of New York, 45 F.3d 653, 660 (2nd Cir. 1995)); see also Dean v.

Byerley, 354 F.3d 540, at 555–56 (6th Cir. 2004) (explaining that any

state official whose acts are “judicial in nature” are entitled to absolute

immunity based on those acts). Absolute immunity applies even if “a

judge acts corruptly or with malice,” Leech, 689 F.3d at 542, and can only

be overcome “under only two circumstances”:

      First, a judge is not immune from liability for nonjudicial
      actions, i.e., actions not taken in the judge’s judicial capacity.
      Second, a judge is not immune for actions, though judicial in
      nature, taken in the complete absence of all jurisdiction.

Id. (quoting Mireles v. Waco, 502 U.S. 11, 11–12 (1991)).

     Here, plaintiff has not shown that either one of these exceptions are

present. Judge Nelson therefore cannot be sued under 42 U.S.C. § 1983

based on his judicial acts. Accordingly, plaintiff’s complaint fails to state

a claim and must be dismissed.



                                     4
     The complaint is subject to dismissal for additional reasons. First,

plaintiff’s request to have the Court dismiss the criminal charges against

him is a challenge to his physical confinement. Any claim challenging his

physical confinement must be brought as a habeas corpus petition, which

first requires exhaustion of available state law remedies. See Dotson v.

Wilkinson, 329 F.3d 463, 466 (6th Cir. 2003) (citing Preiser v. Rodriguez,

411 U.S. 475, 499 n.14, 500 (1973)). In addition, federal courts should not

interfere in active state criminal prosecutions, absent extraordinary

circumstances. Devlin v. Kalm, 594 F.3d 893, 894 (6th Cir. 2010) (citing

New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350,

364 (1989)). Extraordinary circumstances do not exist here, because the

issues can be raised and resolved in state court. Instead, the proper

course of action is for the federal court to refrain from entertaining the

action.

     IV. Conclusion

     For the reasons stated above, Plaintiff’s allegations fail to state a

plausible claim for relief. Accordingly, the Court DISMISSES the

complaint (Dkt. 1).

           IT IS SO ORDERED.
                                    5
Dated: March 26, 2019       s/Judith E. Levy
Ann Arbor, Michigan         JUDITH E. LEVY
                            United States District Judge




                        6
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 26, 2019.
                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  7
